Citation Nr: 1814676	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-23 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The scope of a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, while the Veteran has claimed entitlement to service connection for PTSD, the record shows he has also been diagnosed with major depressive disorder and generalized anxiety disorder.  Accordingly, the Board has recharacterized the claim as reflected on the title page.


REMAND

The Board finds additional development is required before the Veteran's claim is decided.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions and supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Veteran was afforded a VA PTSD examination in December 2013.  At the examination, the Veteran reported a recent history of mental health treatment for PTSD and depression with psychiatric medication management and group therapy.  Notably, the examiner stated that she was unable to determine the Veteran's mental health functioning at that time because "the evidence available at [that] time was of insufficient reliability to support an opinion."  The examiner characterized the Veteran's general response style as "evasive and vague," and stated she was unable to offer a diagnosis "in light of the inconsistencies and prohibitively insufficient nature of the evidence available" during the examination.  Because the examiner abstained from endorsing all items related to mental health symptoms and occupational or social functioning, and in light of the Veteran's revelations in subsequent VA mental health group therapy sessions, the Board finds the December 2013 VA examination report is inadequate for adjudication purposes.  As such, a remand for an additional examination and opinion is warranted.

In addition, the Board notes that VA mental health group therapy records revealed the Veteran gradually shared information about his traumatic experiences in active service, particularly those in Vietnam that he had sought to avoid since that time.  Following the December 2013 VA examination, the Veteran expressed his frustration with the examination, describing it as "intrusive and offensive," but at the same time, acknowledged the problems associated with his refusal to discuss his Vietnam war experiences with his mental health providers.  The Veteran reported that the C&P process triggered a resurgence of distressing memories that he had attempted to avoid for a long period of time; however, along with an improvement in his psychiatric symptoms due to medication and group therapy, the Veteran gradually expressed his disappointment and shame over his abuse of barbiturates and other drugs during active duty to cope with the stressors of serving in Vietnam.  For example, at an October 10, 2014 VA mental health group therapy session, the Veteran indicated that his active service drug use resulted in abdication of responsibilities that, in turn, resulted in the death of a fellow service member who was sent to a job in his place.  The Board notes that the Veteran's statements were made subsequent to the December 2013 VA examination, and therefore, could not be considered by the examiner.  As such, the Veteran's lay statements must be addressed by a VA examiner on remand.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claim, to specifically include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise, who has not previously performed an examination or proffered an opinion in this case, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.

With regard to each identified acquired psychiatric disorder, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must address lay statements by the Veteran and his wife recounting his symptoms, as well as his contributions to VA mental health group therapy sessions from 2014 to present.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.












The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




